Exhibit 10.12

 

LOGO [g444774image001.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

EMPLOYMENT AGREEMENT

October 5, 2012

Wes Herman

4637 Tall Pines Drive

Atlanta, GA 30327

 

RE: Offer of Employment with CafePress Inc.

Dear Wes:

CafePress Inc., a Delaware corporation (the “Company”), is pleased to offer you
the position of President, ezPrints Division reporting to Bob Marino, Chief
Executive Officer. We look forward to welcoming you as a part of our team! All
capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Agreement and Plan of Merger by and between Company and EZ
Prints, Inc., dated as of October 5, 2012 (the “Merger Agreement”).

Your base salary will be at an annualized rate of $300,000 paid bi-weekly, less
payroll deductions and all required withholdings and shall not be reduced during
the Term of this letter agreement. As an exempt professional employee and in
accordance with Georgia law, you will not be entitled to overtime compensation.
You will be eligible for the Company’s standard benefits package available to
employees (see enclosed summary). Except as otherwise provided in this letter
agreement, you also will be entitled to participate in the current benefit plans
offered to all of Senior Management of the Company at the same level in place as
of the Closing Date. Notwithstanding the foregoing, the Company makes no
representations and warranties as to future benefits plans that may be offered
and/or in place throughout the Term nor your eligibility for participation in
them.

In lieu of participating in any Company Senior Management cash bonus plan for
the period beginning on the Closing Date and ending on the last day of Company’s
Q3 of 2013, you will be entitled to receive an Earn-Out Payment under that
certain Earn-Out Bonus Agreement dated as of October 5, 2012, and subject to all
terms and conditions as set forth therein. Beginning with the CafePress Q4 of
2013, you shall be eligible for a bonus under the terms and conditions of any
Company Senior Management cash bonus plan as may be approved by the Compensation
Committee of the Board of Directors for fiscal year ended December 31, 2013,
solely pro rata for Q4 2013, and thereafter for each fiscal year beginning
during the Term. During the Term, you shall be eligible to receive a target
bonus of at least 40% of your annualized salary, with an upside of 60%, as a
bonus pursuant to the Company’s Senior Management bonus plan for pro rata Q4
2013 and for each subsequent bonus period, if a bonus plan is approved by the
Compensation Committee of the Board of Directors. Your actual bonus award will
be calculated based on incentive targets, which reflect a combination of
achievement against Company and business unit performance. All goals under the
Senior Management bonus plan shall be administered by the Compensation Committee
of the Board of Directors in their discretion. All bonuses shall be paid in
accordance with the terms of such bonus plan and shall be payable upon approval
and any other terms set by the Compensation Committee. At present the bonus
plans are payable in two installments one based on the first six (6) months
performance metrics and the second on the last six (6) months of performance
metrics each year. Bonuses shall be paid promptly upon approval of the
Compensation Committee and if any awarded, shall be made no later than
March 15th of the calendar year following the calendar year in which the bonus
is earned.

 



--------------------------------------------------------------------------------

LOGO [g444774image001.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

You will be offered Nonqualified Stock Options consistent with a separate Stock
Option Agreement dated as of the Closing Date in the amount of 200,000 option
shares priced at fair market value as of the Closing Date of the transaction
contemplated by the Merger Agreement.

Subject to earlier termination as provided herein, your employment with the
Company shall be for a term of two (2) years, commencing on the Closing Date
(“Term”). You agree to execute the Company’s separate form of Non-Competition
and Non-Solicitation Agreement as provided to you as well as the Company’s
standard form of Confidentiality and Inventions Agreement. .

If your employment is terminated by CafePress during the Term for any reason
after a date twelve (12) months from the Closing Date other than for “Cause” (as
defined below), or you terminate your employment for “Good Reason” (as defined
below), the Company will pay you a severance amount equal to twelve (12) months
of your then current annualized salary (“Severance”). If your employment is
terminated by Company for any reason other than “Cause” (as defined below), or
you terminate your employment for “Good Reason” (as defined below), prior to the
one year anniversary of the Closing Date, you will receive an amount equal to
the entire “Earn-Out Payment” that would have been received had it been earned
during the Earn-Out Period in accordance with the terms of the Merger Agreement
and the Earn-Out Bonus Agreement by and between Company, EZ Prints, Inc. and you
(“Earn Out Bonus Agreement”), notwithstanding that such Earn-Out Payment may not
actually be earned under the Earn-Out Bonus Agreement. Any Severance payments
that may be due pursuant to this letter agreement shall be paid in the form of
ten (10) equal installment payments payable over a period of ten (10) months,
with the first installment being paid on the first (1st) day of the first month
which occurs thirty (30) days following your Separation from Service (as defined
in Treasury Regulation Section 1.409A-1(h)). Any Earn-Out Payment shall be made
at the time and in the form set forth in the Earn-Out Bonus Agreement. All
payments of any kind shall be subject to applicable tax withholding.

 



--------------------------------------------------------------------------------

LOGO [g444774image001.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

After the expiration of the Term, Company agrees that you shall continue to
enjoy the Severance benefits on the same terms and conditions noted herein
regardless of the expiration of this employment letter agreement. For avoidance
of doubt, no other terms and conditions of this letter agreement shall survive
its expiration or termination.

For purposes of this letter agreement only, (1) “Cause” shall mean any of the
following: (a) conviction of any felony, or any misdemeanor where imprisonment
is imposed; (b) the commission of any act of fraud, embezzlement or dishonesty
with respect to the Company; and c) any unauthorized use or disclosure of
confidential information or trade secrets of CafePress; (d) willful misconduct
or gross negligence in the performance of job duties, including refusal to
comply in any material respect with the legal directives of the Company’s Chief
Executive Officer, Chief Financial Officer or Board of Directors, so long as
such directives are not inconsistent with such individual’s position and duties,
and such refusal is not remedied within thirty (30) days after written notice
from the Company’s Chief Executive Officer, Chief Financial Officer or Board of
Directors, which notice shall state that failure to remedy such conduct may
result in termination for Cause; and (e) repeated unexcused absences from
employment with CafePress, and (2) “Good Reason” shall mean if (x) there is a
change of greater than fifty (50) miles in the principal geographic location at
which you provide services to CafePress from the former offices of EZPrints in
Norcross, Georgia, or(y) there is a material reduction in your base compensation
(other than a general reduction that affects all other members of CafePress’
executive management team equally),; provided, however, that anything herein to
the contrary notwithstanding, your employment shall not be deemed terminated for
“Good Reason” unless (i) you provide written notice stating the basis for the
termination to the Company within thirty (30) days of the first occurrence of
such condition; (ii) you cooperate in good faith with the Company’s efforts, for
a period of thirty (30) days following such notice (the “Cure Period”), to
remedy the condition; (iii) notwithstanding such efforts, the Good Reason
condition continues to exist; and (iv) you terminate your employment within
ninety (90) days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred. Notwithstanding the foregoing, if during the first twelve (12) months
of employment the Company materially reduces your title, reporting structure to
the CEO, duties, or removes any areas of management of the Going Forward
Business (as defined in the Merger Agreement), than you shall be entitled to
invoke a “Good Reason” termination as noted above, and Company shall likewise
retain all opportunities related to the Cure Period as noted as well, and shall
be entitled to the same rights of payment of the Earn Out Bonus Payment under
the same conditions.

 



--------------------------------------------------------------------------------

LOGO [g444774image001.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

In addition to your base salary and bonus opportunities, you will be reimbursed
for up to $5,000 per year in reasonable expenses, including travel fees and
conference expenses, in connection with your membership in and attendance at
conferences sponsored by the Young President’s Organization or the World
President’s Organization, for up to twice per year.

Notwithstanding any provision of this letter agreement to the contrary, in the
event you are a Specified Employee as of the date of your Separation from
Service, as those terms are defined in Treasury Regulations
Section 1.409A-1(i-h), any amounts that are “deferred compensation” subject to
Code Section 409A of the Internal Revenue Code of 1986, as amended, that become
payable upon your Separation from Service shall be held for delayed payment and
shall be distributed on or immediately after the date which is six months after
the date of your Separation from Service. If a payment date that complies with
Section 409A is not otherwise provided in this letter agreement for any payment
(in cash or in-kind) or reimbursement that would otherwise constitute “deferred
compensation” under Section 409A, then such payment or reimbursement, to the
extent such payment or reimbursement becomes due hereunder, shall in all events
be made not later than 2  1/2 months after the end of the calendar year in which
the payment or reimbursement is no longer subject to a substantial risk of
forfeiture.

The offer of employment contained in this letter agreement is valid until the
close of business on the Closing Date and comprises a closing condition to the
transactions contemplated pursuant to the Merger Agreement. This letter
agreement represents the entire agreement and understanding between you and the
Company regarding its subject matter and it supersedes and replaces any and all
prior agreements and understandings between you and the Company regarding its
subject matter. Please let us know of your decision to join the Company by
signing a copy of this letter agreement and returning it to us no later than the
Closing Date. Your employment is contingent upon (1) successful completion of
complete background, reference and credit checks pursuant to Company policy;
(2) signing of the Company’s Proprietary Information and Assignment of
Inventions Agreement; (3) signing the Non-Competition and Non-Solicitation
Agreement, and (4) the Closing of the transactions contemplated by the Merger
Agreement.

 



--------------------------------------------------------------------------------

LOGO [g444774image001.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

 

You must also establish your identity and authorization to work as required by
the Immigration Reform and Control Act of 1986 (IRCA). Enclosed is a copy of the
Employment Verification Form (I-9), with instructions required by IRCA. Please
review this document and bring the appropriate original documentation on your
first day of work. If you are a legal alien authorized to work in the United
States, Company will begin to provide immigration assistance by paying
reasonable visa processing costs and fees after you have completed one year of
service as a Company employee.

By signing this letter agreement, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company. In addition, if you join the Company,
you agree that you will not engage in any other employment, consulting or other
business activity without the prior written consent of your manager.

Notwithstanding anything herein to the contrary, nothing in this offer letter
shall affect, modify or limit the rights of the parties under the Merger
Agreement or the related Earn Out Bonus Agreement, including, without
limitation, the rights of the parties thereto to submit disputes arising out of
the Merger Agreement to a court of competent jurisdiction in accordance with the
provisions of thereof.

We hope you are as excited about joining the Company as we are about your
potential to contribute to this exciting Company. Wes, we look forward to you
becoming part of the CafePress Inc. team!

We would like you to start the day immediately following the Closing Date.
Please indicate that date next to the signature line of this offer letter.

Very truly yours,

CafePress Inc.

 

By:  

/s/ Monica Johnson

Name: Monica Johnson Title: Chief Financial Officer

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms set forth above.

 

Accepted by:   /s/ Wes Herman

Start Date:  

 

 